By JUDGE CHARLES H. DUFF
The Defendant Janet C. Kiefner has filed a Motion for Summary Judgment based upon the Virginia Statute of Limitations, Section 8-24. Argument has been heard on the Motion and after careful consideration I am of the opinion that it must be sustained.
The original Motion for Judgment was exhibited against a Janet C. Reifner, whose address was listed as 1400 South Joyce Street, Arlington, Virginia. By Order entered March 21, 1977, service of process of Janet C. Reifner was quashed, the Court finding that it could not hold that Janet C. Reifner and Janet C. Kiefner were one and the same person. On May 17, 1977, an Order was entered denying the Plaintiff’s Motion to change the name of Janet C. Reifner to Janet C. Kiefner in the original Motion for Judgment but granting Plaintiff’s further Motion to file an Amended Motion for Judgment. This latter pleading was filed May 17, 1977, and it is thereto that Defendant Kiefner's Motion for Summary Judgment is directed.
At argument various assertions were made regarding alleged misrepresentation and other actions by or on behalf of the Defendant. No evidence in this regard was presented; various correspondence was presented without objection and this has been examined. Regardless of the cause of the discrepancy between the two names, the evidence does not preponderate in proving fraud on the part *476of the Defendant or her representatives. Such proof must be by clear and convincing evidence and it must be established that the Defendant’s true identity was concealed by trick or artifice.